Citation Nr: 1125592	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  06-36 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for kidney stones including as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION


The Veteran served on active duty from October 1967 to May 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in June 2008.  A transcript of the hearing is associated with the claims file. 

In October 2008, the Board remanded the claim for further development. 

In the June 2008 Board hearing, the Veteran raised a claim for service connection for tremors of the left hand.  In the October 2008 remand, the Board concluded that the matter was not before the Board and referred the issue to the RO for further action.  As there is no indication in the claims file that any action was taken, the Board again refers the matter to the RO for action as appropriate.  
 

FINDING OF FACT

The Veteran's recurrent kidney stone disorder has been quiescent since 2005.  The disorder first manifested greater than one year after service and is not related to any aspect of service or secondary to service-connected diabetes mellitus.  


CONCLUSION OF LAW
The criteria for service connection for kidney stones have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307. 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In correspondence in May 2005, the RO provided notice that met the requirements except that the notice did not provide information on the criteria for assignment of a rating or effective date or the criteria for service connection on a secondary basis. After the initial decision on the claim, the Board remanded the claim in October 2008 in part to provide adequate notice.  In correspondence in November 2008, the Appeals Management Center (AMC) provided notice that met the requirements.  In January 2010, the AMC readjudicated the claim in a supplemental statement of the case.   The Board concludes that the timing error was not prejudicial to the Veteran because he was provided adequate notice prior to a readjudication and an opportunity to respond.  Moreover, the Board concludes that the timing error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disorder.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained a medical examination.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in a U.S. Army Signal unit with service in the Republic of Vietnam from May 1968 to May 1969.  In November 2005, the RO granted service connection for diabetes mellitus.  The Veteran contends that he experiences recurrent kidney stones related to service-connected diabetes. 

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service. 38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R.§ 3.309(a) (listing applicable chronic diseases including calculi of the kidney).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The applicable regulation was amended 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability is rated.  

Service treatment records are silent for any symptoms, diagnoses, or treatment for renal disease including kidney stones.  In a June 2008 Board hearing, the Veteran acknowledged that he had no kidney symptoms or treatment in service. 

Private treatment records starting in July 1996 showed that the Veteran experienced chronic right flank pain that was ultimately diagnosed as kidney stones.  The Veteran underwent a cytoscopic removal procedure and the insertion of a stent.  The records showed that the kidney stones recurred on several occasions in both kidneys and required additional procedures including lithotripsy.  In a March 2002 letter, the Veteran's attending urologist noted that the Veteran had recently passed a kidney stone which was his third renal stone episode in a period of six years.  However, the Veteran had no current symptoms.  The urologist prescribed medication and a high fluid intake.  In a February 2005 letter, the urologist noted that the Veteran required emergency room treatment for another kidney stone.  The urologist prescribed medication and recommended a waiting period prior to ordering a computed tomography scan to determine if intervention was required.  Subsequent private outpatient records contain no further clinical observations or treatment for kidney stones. 

In July 2005, a VA physician noted that the Veteran had been diagnosed with diabetes mellitus five years earlier as a result of a routine blood test.  The physician noted that the Veteran had no current renal symptoms but that a determination of normal function required laboratory testing.  The physician did not comment on any possible relationship between diabetes and renal dysfunction.  In August 2006, another VA physician noted that the Veteran was diagnosed with diabetes in 2001 and subsequently experienced diabetic peripheral neuropathy.  There were no comments or observations regarding renal function.  

In November 2005, the RO denied service connection because the Veteran's kidney stones did not manifest until 1996 and were not related to any aspect of service.  In a June 2008 hearing, the Veteran stated that after the diagnosis of diabetes, several other disorders emerged including recurrent kidney stones.  The Veteran acknowledged that none of his medical providers informed him of a relationship between the two disorders, but the Veteran suggested that the coincidental onset suggested that diabetes caused or aggravated the recurrent kidney stones. 

In October 2008, the Board remanded the claim for additional notice and for an examination to address the etiology of the renal disorder including whether the disorder was secondary to service-connected diabetes. 

In January 2010, a VA physician's assistant (PA) noted a review of the claims file and the Veteran's history of bilateral kidney stones with no recurrence in the previous five years and no history or symptoms of malignancies or urinary dysfunction.  The PA also noted that the onset of kidney stones 20 years earlier which preceded the diagnosis of diabetes 12 years earlier.  Although these dates are not consistent with the records in the claims file, the chronological order of diagnoses was consistent.  The PA concluded that the kidney stones were not due to or aggravated by diabetes as there was no connection between the two disorders shown in unspecified medical literature.  The PA noted that there were no residuals of the previous episodes of kidney stones that imposed any limitation in employment or activities of daily living. 

The Board concludes that there has been substantial compliance with the instructions in the remand because additional adequate notice was provided to the Veteran in November 2008 and because the Veteran was afforded a VA examination in January 2010 in which the examiner addressed the question posed by the Board.  

The Board concludes that service connection for kidney stones is not warranted because the Veteran does not have a current disability as residual of his past history of kidney stones.  Further, the episodes of kidney stones first manifested greater than one year after active service, and there is no competent medical evidence of a relationship between kidney stones and service-connected diabetes.  

The Veteran is competent to report on his observed symptoms and on any information provided to him by his attending clinicians.  His reports of the history and absence of current symptoms and treatment for kidney stones are credible because they are consistent with clinical records.  The Veteran has not reported any current symptoms nor have any clinicians observed residual dysfunction or limitations related to the history of kidney stones.  The Veteran has suggested a relationship between kidney stones and diabetes; however, he acknowledged that none of his clinicians told him that such relationship existed in his case.  
An etiology of recurrent kidney stones or any relationship to diabetes is a complex medical matter requiring medical training and expertise.  As a layperson, the Veteran does not possess the necessary knowledge of medical principles, and his suggestions, standing alone, are not probative as to the etiology of his current extremity symptoms.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board concludes that direct service connection is not warranted because the Veteran has no current symptoms or residual disability arising from his history of kidney stones that have not recurred since 2005.  

Further, the credible lay and medical evidence showed that the Veteran did not experience kidney stones during service or after service prior to 1996.  The Veteran does not contend nor does the record show any relationship between kidney stones and any aspect of service.  The Board considered whether presumptive service connection is warranted based on presumed exposure to herbicide in Vietnam.  However, renal calculi are not among those diseases for which a presumption is available.  38 C.F.R. § 3.309 (e).  Further, the Veteran did not report and his service personnel records do not show that he performed any duties associated with herbicide.  

The Board concludes that service connection secondary to service-connected diabetes mellitus is not warranted.  The Board places greatest probative weight on the opinion of the VA PA in January 2010.  Although the PA did not cite specific medical studies or provide a detailed rationale, the Board concludes that the PA has the medical training necessary to provide an opinion on the contended relationship between diabetes and kidney disease and that the opinion is uncontested by any other competent medical evidence.  

The weight of the credible lay and medical evidence demonstrates that the Veteran does not have a current disability as a residual of past episodes of kidney stones.   The episodes ended in 2005, first manifested many years after service, and are not related to his active service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).








(CONTINUED ON NEXT PAGE)
ORDER

Service connection for kidney stones is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


